Hanua, J.
Suit on note. Answer. Beply. Judgment for plaintiff. It is urged that the judgment is too large. We see no error in that respect. After judgment, defendant moved the Court to tax the costs of the suit against the plaintiff, on the ground that there were pending, and determined, at said term, two suits, which should have been joined. It is shown, by bill of exceptions, that the appellee held two notes of equal amounts upon defendant, due respectively, *78September 22, and October 22, 1858. Suit was instituted upon each the day after it became due; the last maturing more-than ten days before the commencement of the term of Court in which suit was begun. No motion appears to have been made to consolidate the two suits.
D. D. Dykernan, for appellant.
E. Walker, for appellee.
Ve can not see the force of the argument, urged by appelant, that a person having several claims maturing at different dates, but all in time to institute one suit thereon, is, by our statutes, compelled to wait until all have matured before bringing suit. He should not anticipate a breach of each of the promises, because there had occurred a failure to comply with one.
Per Curiam.
The judgment is affirmed, with 5 per cent, damages and costs.